Hill, J.
1. Where the husband sued for divorce, alleging cruel treatment and adultery, and the wife in her answer sought by way of cross-action a divorce on the ground of cruelty, and asked alimony and counsel fees, on the hearing of her application for temporary alimony there was no error in permitting her to testify as to relevant matters not involving the question of adultery. Arnold v. Arnold, 141 Ga. 158 (3), 160 (80 S. E. 652).
2. The court did not abuse its discretion in awarding temporary alimony and attorney’s fees.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.